Citation Nr: 0612444	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  03-16 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disability.

2.  Entitlement to service connection for a bilateral eye 
disability.

3.  Entitlement to a compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from April 1955 to November 
1984.  He also had approximately 5 months of earlier active 
service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision of the VA Tiger 
Team, located at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  Thereafter, the 
appellant's claims file was returned to his local RO in 
Roanoke, Virginia.

The Board notes that although the veteran requested a Board 
hearing in his March 2003 substantive appeal (VA Form 9), he 
specifically withdrew his request in a November 2003 VA Form 
21-4138.  

A motion to advance this case on the docket due to the 
veteran's age was granted by the Board in April 2006.  See 38 
U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  A cardiovascular disorder was not present in service or 
manifested within a year of discharge, and is not 
etiologically related to service.

2.  A chronic acquired disorder of either eye was not present 
in service and no current acquired disorder of either eye is 
etiologically related to service.

3.  The veteran's service-connected bilateral hearing loss is 
manifested by level I hearing in each ear.





CONCLUSIONS OF LAW

1.  A cardiovascular disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

2.  A bilateral eye disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

3.  The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a 
cardiovascular disorder and a bilateral eye disorder.  He is 
also seeking a compensable disability rating for his service-
connected bilateral hearing loss.  The Board will initially 
discuss certain preliminary matters, and will then address 
the pertinent law and regulations and their application to 
the facts and evidence.

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letters mailed in August 2001 and October 
2005.  Although the veteran has not been provided with notice 
of the evidence necessary to establish a disability rating or 
effective date for the service connection claims, or notice 
of the evidence necessary to establish an effective date for 
an increased rating, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that a denial of 
each of the issues on appeal is in order.  Consequently, no 
disability rating or effective date will be assigned for the 
service connection claims, and no effective date will be 
assigned for the increased rating claim.  Therefore, the 
failure to provide notice with respect to those elements of 
the claims is no more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate any of the claims.  The Board is also unaware 
of any such outstanding evidence.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claims.  

II.  Service Connection Claims

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests 
cardiovascular disease to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

A.  Cardiovascular Disability

The veteran is currently diagnosed with coronary artery 
disease and hypertension.  To that extent, the first element 
necessary for service connection is met.  

Turning to the second element, service medical records show 
that the veteran was found to have sinus bradycardia in 
January 1969 and subsequently.  However, service medical 
records do not show that this finding was attributed to any 
cardiovascular disease or injury.  Symptoms alone, without an 
underlying disorder, cannot be service-connected.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Furthermore, an August 2004 VA examiner reviewed the service 
medical records and found only one blood pressure reading 
that was high.  The report of examination for discharge in 
September 1984 shows that the veteran's heart and vascular 
system were found to be normal on clinical evaluation.  The 
veteran reported at separation that he had no history of high 
or low blood pressure, heart trouble, or palpitation or 
pounding heart.  Thus, while the veteran was noted to have 
bradycardia and a single high blood pressure reading in 
service, there was no diagnosis of a cardiovascular disease 
or injury in service or until 1994, ten years after the 
veteran's discharge from service.  This is confirmed by the 
veteran's private physician M.P.T., M.D., in a December 1997 
report, stating that the veteran's cardiac history dated back 
to October 1994.  

With respect to the third element, there is no medical 
opinion that purports to establish a nexus between the 
veteran's current cardiovascular disability and his military 
service.  Moreover, a VA physician who examined the veteran 
and reviewed the claims folder in September 2004 has opined 
that the veteran's current coronary artery disease and 
hypertension are not etiologically related to his military 
service.  The examiner noted that the veteran did have a 
finding of bradycardia in service, but stated that this was 
not necessarily indicative of coronary artery disease.  He 
concluded that, in light of the numerous blood pressure 
readings, which were overwhelmingly normal, it is unlikely 
that the veteran's coronary artery disease or hypertension 
began in service.  

In the December 2005 VA Form 646, the veteran's 
representative took issue with the language used by the 
September 2004 examiner in stating his opinion.  The 
representative asserted that the examiner's statement that 
bradycardia "is not indicative necessarily[ of ]coronary 
artery disease" is inconclusive with respect to nexus, as it 
does not address whether such a relationship is at least as 
likely as not.  The representative asserts that this raises a 
"reasonable doubt" that should be resolved in the veteran's 
favor.  

The Board notes that the representative cited only a portion 
of the examiner's opinion.  The Board believes that the first 
sentence of the opinion, "[i]t is less than likely that the 
hypertension and coronary artery disease began in the 
service" leaves no doubt as to its conclusiveness.  

Although the Board believes that the intent of the September 
2004 examiner's opinion is clear, it also notes that the 
Court has held that the use of cautious language does not 
always express inconclusiveness in a doctor's opinion on 
etiology.  Cf. Watai v. Brown, 9 Vet. App. 441 (1996) [well-
groundedness determination].  According to the Court, an 
etiological opinion should be viewed in its full context, and 
not characterized solely by the medical professional's choice 
of words.  Lee v. Brown, 10 Vet. App. 336 (1997).  The 
September 2004 examiner's opinion, when viewed in the context 
of his reasoning, i.e., that there was only a single episode 
of a high blood pressure reading in service despite numerous 
readings taken, and that bradycardia is not necessarily 
indicative of a disorder, clearly and conclusively indicates 
the examiner's opinion that there is no relationship to 
service.

With respect to the representative's allusion to the beyond a 
reasonable doubt standard, the Board simply notes that the 
legal standard applicable to veterans benefits claims states 
that when there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2005); Gilbert, 1 Vet. App. 
49, 53 (1990).  Here, as discussed above, there is no 
competent medical of the alleged nexus.  In essence, the 
evidence of a nexus between the veteran's current 
cardiovascular disability and his military service is limited 
to the veteran's own statements and those of his 
representative.  This is not competent evidence of the 
alleged nexus since laypersons are not qualified to render an 
opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The September 2004 
opinion, even considering its imperfect terminology, is 
decidedly negative on the question of medical nexus.  This 
does not present a situation where the evidence with respect 
to nexus is in approximate balance.  Therefore, the benefit-
of-the-doubt standard is not for application.  

As a preponderance of the evidence is against the claim, 
service connection for a cardiovascular disability is not in 
order.  



B.  Bilateral Eye Disability

The veteran is currently diagnosed with blindness of the left 
eye, post surgical repair of rhegmatogenous retinal 
detachment, and a repaired retinal tear and immature cataract 
of the right eye.  

The Board notes that the veteran has also been diagnosed with 
reflective error of both eyes.  However, VA regulations 
stipulate that, in the absence of superimposed disease or 
injury, service connection may not be allowed for refractive 
error of the eyes, including presbyopia and myopia, even if 
visual acuity decreased in service, as this is not a disease 
or injury within the meaning of applicable legislation 
relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9 
(2005); VA Manual M21-1, Part VI, Subchapter II, para. 11.07.

That leaves a retinal tear and cataract of the right eye, and 
a retinal detachment with resulting blindness of the left eye 
as current disabilities in satisfaction of the first element 
required for service connection.  

Turning to the second element, service medical records show 
that the veteran was seen for treatment of irritation in the 
right eye due to a foreign body in 1965, and for mild 
conjunctivitis in 1968.  He was also diagnosed with vitreous 
floaters in the right eye in June 1982.  However, the service 
records do not show that the veteran was found to have a 
detached retina, a retinal tear, or a cataract.  The report 
of examination for discharge in September 1984 contains 
normal ophthalmoscopic findings, and normal clinical findings 
for the eyes, pupils and ocular motility.  The veteran 
reported at separation that he had no history of eye trouble.  
There is no post-service medical evidence of a cataract, 
retinal tear or detachment until many years after the 
veteran's discharge from service.    

With respect to the third element, there is no medical 
opinion that purports to relate the current right retinal 
tear, cataract, detached left retina or left eye blindness to 
the veteran's military service.  Moreover, a VA physician who 
examined the veteran and reviewed the claims folder in 
September 2004 has opined that the veteran's current 
bilateral eye disorders are not etiologically related to his 
military service.  The examiner noted that, while the veteran 
had vitreous floaters in June 1982, and these represent the 
most common complaint among patients with posterior vitreous 
detachment, he did not believe that these conditions were 
related in the veteran's case.  

In the December 2005 VA Form 646, the veteran's 
representative raised an issue with respect to the September 
2004 examiner's terminology in stating that the bilateral 
retinal detachment did not begin during the veteran's 
military service.  The representative argued that the veteran 
did not contend that either disorder began in service, but 
that the process that ultimately resulted in retinal 
detachment, i.e., vitreous floaters, had its onset in 
service.  While again, the examiner's terminology is less 
than ideal, the Board notes here, as above, that an 
etiological opinion should be viewed in its full context, and 
not characterized solely by the medical professional's choice 
of words.  Lee, 10 Vet. App. 336.  It is clear from the 
context of the September 2004 opinion that the examiner 
considered and reached a conclusion on exactly the question 
raised by the representative.  He specifically noted the 
episode of vitreous floaters in service, he identified this 
as a common beginning point for retinal detachment in some 
people, and he concluded that, in the veteran's case, the in-
service episode did not represent the beginning of his 
retinal detachment.  The Board believes that the examiner 
addressed the critical question in this case and provided a 
conclusive opinion.  

In essence, the evidence of a nexus between the veteran's 
current eye disability and his military service is limited to 
the veteran's own statements.  This is not competent evidence 
of the alleged nexus since laypersons, such as the veteran 
and his representative, are not qualified to render an 
opinion concerning medical causation.  See Espiritu, 2 Vet. 
App. 492, 494 (1992).  

To the extent that the representative is requesting that this 
issue, or the cardiovascular issue, be remanded for another 
examination, the Board simply notes that there is no 
competent medical evidence to suggest that the veteran's 
current eye or cardiovascular disorders may be related to 
service.  In the absence of such evidence, a remand for an 
additional opinion is not necessary.  See 38 C.F.R. § 
3.159(c)(4) (2005); see also Charles v. Principi, 16 Vet. 
App. 370 (2002).

Accordingly, as the preponderance of the evidence is against 
the claim, service connection for a bilateral eye disability 
is not in order.

III.  Compensable Rating for Hearing Loss

The veteran is seeking an increased disability rating for his 
service-connected bilateral hearing loss, which is currently 
evaluated as noncompensably disabling under 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2005).  The veteran essentially 
contends that the symptomatology associated with his hearing 
loss is more severe than is contemplated by the currently 
assigned ratings.

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992); 38 C.F.R. § 
4.85 (2005).

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  To evaluate the degree of 
disability from defective hearing, the revised rating 
schedule establishes eleven auditory acuity levels from Level 
I for essentially normal acuity through XI for profound 
deafness.

When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman Numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  When the 
pure tone threshold is 30 decibels or less at 1,000 hertz, 
and 70 decibels or more at 2,000 hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the higher Roman numeral.  Each ear will be 
evaluated separately.  See 38 C.F.R. § 4.86 (2005).

The only audiological evaluation conducted during the period 
on appeal is a VA evaluation conducted in January 2002.  At 
that time, the veteran's puretone thresholds in decibels (db) 
for the four frequencies used for VA evaluation were as 
follows:

Hertz (Hz)	1000	2000	3000	4000	|Average 
Right (dB)	5	30	65	70	|43 
Left (dB) 	5	35	65	70	|44

Speech audiometry results for the January 2002 examination 
show speech recognition ability of 94 percent in the right 
ear and of 96 percent in the left ear.  Applying these values 
to the rating criteria results in a numeric designation of 
level I in the right ear and level I in the left ear.  See 38 
C.F.R. § 4.85, Table VI (2005).  Level I hearing impairment 
in both ears warrants a noncompensable rating.

The Board has also considered the provisions for evaluating 
exceptional patterns of hearing impairment.  However, the 
readings reported by the January 2002 VA examiner do not meet 
the requirements noted above for exceptional patterns of 
hearing impairment.  Moreover, as a practical matter, use of 
those provisions would not in fact result in the assignment 
of a compensable rating.

Accordingly, the Board concludes that a compensable 
disability rating is not warranted.  


							(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a cardiovascular disability is denied.

Service connection for bilateral eye disability is denied.

A compensable rating for bilateral hearing loss is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


